Title: From George Washington to Lieutenant Colonel Benjamin Flower, 15 February 1780
From: Washington, George
To: Flower, Benjamin


          
            Sir
            Head Quarters Morris Town 15th Feby 1780.
          
          I have occasion for an immediate Return of the Regiment of Artillery Artificers specifying the particular States to which the non Commd Officers and privates belong and the terms for which they stand engaged. Inclosed you will find a form of the return required. As the Companies composing the Corps are considerably detached, you will be pleased to take the most effectual measures to convey your orders to the Officers at a distance. As soon as you have collected the Company Returns and formed them into a Regimental one, you will transmit it to me without loss of time. I am &c.
          
            P.S. I shall myself obtain Returns of those Companies of Artillery Artificers serving in the feild.
          
        